Name: Council Implementing Decision (CFSP) 2015/118 of 26 January 2015 implementing Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire
 Type: Decision_IMPL
 Subject Matter: Africa;  international affairs;  criminal law
 Date Published: 2015-01-27

 27.1.2015 EN Official Journal of the European Union L 20/87 COUNCIL IMPLEMENTING DECISION (CFSP) 2015/118 of 26 January 2015 implementing Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2010/656/CFSP of 29 October 2010 renewing the restrictive measures against CÃ ´te d'Ivoire (1), and in particular Article 6(1) thereof, Whereas: (1) On 29 October 2010, the Council adopted Decision 2010/656/CFSP. (2) On 20 November 2014, the Sanctions Committee established pursuant to United Nations Security Council Resolution 1572 (2004) concerning CÃ ´te d'Ivoire deleted one person from the list of persons subject to the measures imposed by paragraphs 9 to 12 of that Resolution. (3) The list of persons subject to restrictive measures as set out in Annex I to Decision 2010/656/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2010/656/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 26 January 2015. For the Council The President J. DÃ ªKLAVS (1) OJ L 285, 30.10.2010, p. 28. ANNEX The entry in Annex I to Decision 2010/656/CFSP for the following person is deleted: Alcide DJÃ DJÃ 